ITEMID: 001-101959
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF KASCAK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ján Šikuta;Lech Garlicki
TEXT: 4. The applicant was born in 1931 and lives in Prešov.
5.
6. On 23 March 2000 the applicant claimed a sum of money before the Prešov District Court.
7. On 5 April 2001 the District Court issued a payment order in summary proceedings. As the defendant filed an objection to the order, the court started dealing with the case in ordinary proceedings.
8. On 10 November 2004 the District Court dismissed the action. On 10 February 2005 it submitted the case to the court of appeal following the applicant's appeal.
9. On 24 August 2005 the Constitutional Court found that the District Court had violated the applicant's right under Article 6 § 1 of the Convention to a hearing within a reasonable time. The case was not complex and the applicant by his conduct had contributed to the length of the proceedings by not responding to a District Court' request and by asking for adjournment of three hearings. The Constitutional Court also concluded that the District Court had failed to proceed with the case in an efficient manner. It held that in view of the very simple legal question to be determined and the value of the claim, the court was obliged to organise its work in a way enabling it to decide the case within one hearing.
10. The Constitutional Court refused to award the applicant just satisfaction in respect of non-pecuniary damage since the case had already been decided by the first-instance court and the applicant had contributed to the length of the proceedings. It ordered the District Court to avoid any further delay in the proceedings (should the case be returned to it) and to reimburse the applicant's legal costs.
11. On 14 September 2005 the court of appeal upheld the first-instance judgment.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
